

Exhibit 10.191 
 

--------------------------------------------------------------------------------

 

GCI HOLDINGS, INC.
 
ADD-ON TERM LOAN SUPPLEMENT NO. 2
 
ADD-ON TERM LOAN SUPPLEMENT NO. 2, dated as of  July 22, 2011 to the Second
Amended and Restated Credit and Guarantee Agreement, dated as of January 29,
2010, among GCI Holdings, Inc., GCI, Inc., the Subsidiary Guarantors party
thereto, the Lenders party thereto, Credit Agricole Corporate and Investment
Bank (f/k/a Calyon New York Branch), as Administrative Agent (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
and the other Agents named therein.  Capitalized terms used herein and not
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.
 
1. Pursuant to Section 2.1(b) of the Credit Agreement, the Borrower hereby
submits this Add-on Term Loan Supplement to the Administrative Agent.
 
2. Each of the following Lenders (each an “Current Lender”) has been invited by
the Borrower, and is ready, willing and able, to commit to make an Add-on Term
Loan (collectively, the “Series 2 Add-on Term Loans”) in the following amount:
 
Name of
Lender                                                                                     Add-on
Term Loan Commitment
 
Union Bank, N.A.
  $ 10,000,000  
Wells Fargo Bank, N.A.
  $ 15,000,000  

 
3. Each of the following Persons (each a “Proposed Lender”) has been invited by
the Borrower, and is ready, willing and able, to become a “Lender” and to commit
to make an Add-on Term Loan in the amount of its Add-on Term Loan Commitment as
follows:
 
Name of Person                                            Add-on Term Loan
Commitment
 
N/A                                                             N/A
 
4. The Borrower hereby represents and warrants to each Credit Party including
each Current Lender and each Proposed Lender, that, assuming the Administrative
Agent executes and delivers this Add-on Term Loan Supplement, all of the
conditions set forth in Section 2.1(b) of the Credit Agreement with respect
hereto have been satisfied and the Borrower is in compliance with all of the
terms of such Section.
 
5. Pursuant to Section 2.1(b) of the Credit Agreement, (a) each Current Lender’s
Add-on Term Loan Commitment is in the amount set forth above next to its name,
(b) each Proposed Lender is a party to the Credit Agreement and shall for all
purposes of the Loan Documents be deemed a “Lender” having an Add-on Term Loan
Commitment as set forth above next to its name, and (c) this Add-on Term Loan
Supplement is an Effective Add-on Term Loan Supplement.
 
6. Add-on Term Loan Borrowing Date: July 22, 2011.
 
7. The Applicable Margin for the Series 2 Add-on Term Loans is set forth on
Schedule I hereto.
 
8. The unpaid principal amount of the Series 2 Add-on Term Loans shall be
payable in such amounts and on such dates, set forth on Schedule II hereto,
provided that in no event shall the scheduled amortization of any such Series 2
Add-on Term Loan exceed 1% of the original principal amount of the Series 2
Add-on Term Loan per annum.
 
9. Attached hereto as Exhibit A is a form of promissory note that, pursuant to
Section 2.8(d) of the Credit Agreement, shall be used in the event any Current
Lender shall request that its Series 2 Add-on Term Loan be evidenced by a Note..
 
[SIGNATURE PAGES FOLLOW]
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto duly executed this Add-on Term Loan
Supplement as of the day and year first above written.
 
 
GCI HOLDINGS, INC.

 
 
By:
 /s/ Bruce Broquet  

 
Name:
 Bruce L. Broquet  

 
Title:
 Vice President, Finance  

 
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, , as Administrative Agent
 
 
By:
 /s/ Tanya Crossley  

 
Name:
 Tanya Crossley  

 
Title:
 Managing Director  

 
 
By:
 /s/ Amy Trapp  

 
Name:
 Amy Trapp  

 
Title:
 Managing Director  

 
UNION BANK, N.A., as a Current Lender
 
 
By:
 /s/ Richard Vian  

 
Name:
 Richard Vian  

 
Title:
 Vice President  

 
WELLS FARGO BANK, N.A., as a Current Lender
 
 
By:
 /s/ Sam Mazzeo  

 
Name:  
 Sam Mazzeo  

 
Title:
 Business Banking Manager  

 

ADD-ON TERM LOAN SUPPLEMENT NO. 2
 
 

--------------------------------------------------------------------------------

 

SCHEDULE I
 
The Applicable Margin for the Series 2 Add-on Term Loans shall be 2.5% for
Eurodollar Loans and 1.5% for ABR Loans.
 



SCHEDULE 1 TO ADD-ON TERM LOAN SUPPLEMENT NO. 2
 
 

--------------------------------------------------------------------------------

 

SCHEDULE II
 
None, other than as provided in Section 2.6(a)(ii) of the Credit Agreement.

SCHEDULE II TO ADD-ON TERM LOAN SUPPLEMENT NO. 2
 
 

--------------------------------------------------------------------------------

 

ADD-ON TERM LOAN SUPPLEMENT NO. 2 - EXHIBIT A
 
FORM OF SERIES 2 ADD-ON TERM LOAN NOTE
 
[Location of Execution]
[Date]
 
FOR VALUE RECEIVED, the undersigned, GCI HOLDINGS, INC., (the “Borrower”),
hereby promises to pay to the order of [_______________] (the “Lender”) the
unpaid principal amount of the Series 2 Add-on Term Loan, under and as such term
is defined in Add-on Term Loan Supplement No. 2, dated as of July 22, 2011,
among the Borrower, CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK (“Credit
Agricole”), as Administrative Agent (as defined below), WELLS FARGO BANK, N.A.,
as a Lender and UNION BANK, N.A., as a Lender (“Supplement No. 2”), made by the
Lender to the Borrower (the “Series 2 Add-on Term Loan”), in the amounts and at
the times set forth in the Second Amended and Restated Credit and Guarantee
Agreement, dated as of January 29, 2010, among the Borrower, GCI, Inc., the
Subsidiary Guarantors party thereto, the Lenders party thereto, Credit Agricole,
as administrative agent (Credit Agricole, in such capacity, the “Administrative
Agent”), and the other Agents named therein (as the same may be amended,
supplemented (including by Supplement No. 2) or otherwise modified from time to
time, the “Credit Agreement”), and to pay interest from the date such Series 2
Add-on Term Loan was made on the principal balance of the Series 2 Add-on Term
Loan from time to time outstanding at the rate or rates and at the times set
forth in the Credit Agreement, in each case at the office of the Administrative
Agent located at 1301 Avenue of the Americas, New York, New York, or at such
other place as the Administrative Agent may specify to the Borrower in writing
from time to time, in lawful money of the United States in immediately available
funds.  Capitalized terms not otherwise defined herein but defined in the Credit
Agreement are used herein with the same meanings.
 
The Series 2 Add-on Term Loan is prepayable in the amounts, and under the
circumstances, and its maturity is subject to acceleration upon the terms, set
forth in the Credit Agreement.  This Note is subject to, and should be construed
in accordance with, the provisions of the Credit Agreement and is entitled to
the benefits and security set forth in the Loan Documents.
 
The Lender is hereby authorized to record on the Schedule annexed hereto, and
any continuation sheets which the Lender may attach hereto, (i) the date of the
Series 2 Add-on Term Loan, (ii) the Type and amount thereof, (iii) the interest
rate (without regard to the Applicable Margin) and Interest Period applicable to
each Eurodollar Loan with respect thereto and (iv) the date and amount of each
conversion of, and each payment or prepayment of the principal of, the Series 2
Add-on Term Loan.  The entries made on such Schedule shall be prima facie
evidence of the existence and amounts of the obligations recorded thereon,
provided that the failure to so record or any error therein shall not in any
manner affect the obligation of the Borrower to repay the Series  2 Add-on Term
Loan in accordance with the terms of the Credit Agreement.
 
Except as specifically otherwise provided in the Credit Agreement, the Borrower
hereby waives presentment, demand, notice of dishonor, protest, notice of
protest and all other demands, protests and notices in connection with the
execution, delivery, performance, collection and enforcement of this Note.
 
Whenever in this Note either party hereto is referred to, such reference shall
be deemed to include the successors and permitted assigns of such party.  The
Borrower shall not have the right to assign its rights or obligations hereunder
or any interest herein (and any such attempted assignment shall be void), except
as expressly permitted by the Loan Documents.  No failure or delay of the Lender
in exercising any power or right hereunder shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  Neither this Note nor any provision hereof may be waived,
amended or modified, nor shall any departure therefrom be consented to, except
pursuant to a written agreement entered into in accordance with Section 10.2 of
the Credit Agreement.
 
THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THAT WOULD
REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.
 
All communications and notices hereunder shall be in writing and given as
provided in Section 10.1 of the Credit Agreement.
 
The Borrower, and by accepting this Note, the Lender each hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of any New York State court or Federal court of the United States
of America sitting in New York City, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Note or the other
Loan Documents, or for recognition or enforcement of any judgment in respect
thereof, and each party hereby irrevocably and unconditionally agrees that, to
the extent permitted by applicable law, all claims in respect of any such action
or proceeding may be heard and determined in such New York State court or, to
the extent permitted by applicable law, in such Federal court.  Nothing in this
Note shall affect any right that the Lender may otherwise have to bring any
action or proceeding relating to this Note or the other Loan Documents against
the Borrower, or any of its property, in the courts of any jurisdiction.
 
The Borrower, and by accepting this Note, the Lender, hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection that it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Note or the
other Loan Documents in any court referred to in the preceding paragraph
hereof.  The Borrower, and by accepting this Note, the Lender, hereby
irrevocably waives, to the fullest extent permitted by applicable law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.
 
The Borrower, and by accepting this Note, the Lender, irrevocably consents to
service of process in the manner provided for notices herein.  Nothing herein
will affect the right of the Borrower or Lender to serve process in any other
manner permitted by law.
 
The Borrower is personally obligated and fully liable for the amount due under
the Note. The Lender has the right to sue on the Note and obtain a personal
judgment against the Borrower for satisfaction of the amount due under the Note
either before or after a judicial foreclosure of any mortgage or deed of trust
under AS 09.45.170 - 09.45.220.
 
THE BORROWER, AND BY ACCEPTING THIS NOTE, THE LENDER, EACH HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS NOTE.  THE BORROWER AND BY ACCEPTING THIS NOTE, THE
LENDER, EACH (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR, TO ITS KNOWLEDGE, OTHERWISE, THAT
SUCH PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT THE OTHER PARTY HAS BEEN INDUCED TO EXECUTE OR
ACCEPT THIS NOTE AND ENTER INTO THE LOAN DOCUMENTS TO WHICH IT IS A PARTY BY,
AMONG OTHER THINGS, THE WAIVERS AND CERTIFICATIONS IN THIS PARAGRAPH.
 
[SIGNATURE PAGE FOLLOWS]
 

 
 

--------------------------------------------------------------------------------

 

GCI HOLDINGS, INC.
 


By:                                                              
Name:                                                              
Title:                                                              
 

SERIES 2 ADD-ON TERM LOAN NOTE
 
 

--------------------------------------------------------------------------------

 

SCHEDULE TO NOTE
 
 
Date
 
Type of Series 2 Add-on Term Loan
 
Amount of Series 2 Add-on Term Loan
 
Amount of principal converted, paid or prepaid
 
Interest Rate on Eurodollar Loans
 
Interest Period for Eurodollar Loans
 
Notation Made By
                                                                               
                                                                               
                                                               






 
 

--------------------------------------------------------------------------------

 
